Citation Nr: 1217363	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral spondylolysis L5 (referred to hereinafter as "low back disability").


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from July 1976 to March 1982, from September 1990 to July 1991, and from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In June 2010, the Board remanded it for additional development.  It once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Of note is that the Board also in June 2010 remanded the issue of entitlement to an evaluation in excess of 10 percent for a left knee disability prior to May 9, 2006, and after July 31, 2006, after favorably determining that the Veteran's notice of disagreement (NOD) instigating an appeal regarding this evaluation was timely.  As directed, a statement of the case (SOC) was issued.  The Veteran did not perfect his appeal by filing a substantive appeal (VA Form 9 or similar documentation), however.  See 38 C.F.R. § 20.200 (an appeal consists of a timely filed NOD and, after a SOC has been furnished, a timely filed substantive appeal).  Evaluation of his left knee disability therefore is not listed above as being included in this matter.


REMAND

Although the Board sincerely regrets the additional delay, this matter must be remanded again to ensure that there is a complete record.

The Board's June 2010 remand directed, among other things, the completion of any additional necessary development such as affording the Veteran a contemporaneous VA medical examination followed by readjudication of his entitlement to an evaluation in excess of 20 percent for his low back disability.  Unbeknownst to the Board at the time, the Veteran had undergone a VA medical examination or VA medical examinations on May 12, 13, and 27, 2010, and earlier in June 2010 on the 8th.  This evidence was used by the RO to continue the evaluation for his low back disability at 20 percent in an August 2010 supplemental statement of the case.  This evidence was further used by the RO to grant service connection for some disabilities as secondary to the Veteran's low back disability and deny service connection on this basis for other disabilities in an August 2010 rating decision.  However, the cited evidence is not within the claims file or the Virtual VA "eFolder."

Such evidence is needed in order for the Board to perform a fully informed adjudication.  Indeed, making a decision without the identified evidence would be erroneous.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA generated documents are constructively part of the record before the Board even where they are not actually contained in the record).  Procurement of the evidence requires a remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file reports of the Veteran's VA medical examination or medical examinations dated May 12, May 13, May 27, and June 8, 2010.  

2.  Then review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing proper authorization as needed, pertinent records newly identified by him during the course of this remand.  It may include any other action deemed necessary.

3.  Finally readjudicate the issue of entitlement to an evaluation in excess of 20 percent for a low back disability.  If the benefit sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

